DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 31-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bann (U.S. Application Publication No. 2017/0253392) in view of Bitowft et al. (U.S. Patent No. 6,092,690).
Regarding claims 31-34 and 36-41, Bann discloses a lid (90) comprising: a body comprising a top wall (105), the top wall comprising a channel (106), the channel comprising an opening (110) for accessing contents in a container (70) and at least one port (108, 109) for venting, and the body further comprising a side wall (150) configured to be placed into the container; a flip closure (200, 300) configured to rotate on the body from an opened position to a closed position, the flip closure rotating on the body on a pair of pins (250) that extend from the channel (into 104), and comprising knuckles (246) to define a pivot (par. 112), the knuckles having a first end located on a first side of the channel and a second end located on a second side of the channel opposite the first side of the channel (Figs. 2, 9), the flip closure having a first section, a second section extending from the first section at an angle, and a third section extending at an angle to the second section (Fig. 12), the flip closure comprising a stopper (335) configured to be inserted into the opening for selectively sealing the opening, a protuberance (33) configured to be inserted into the at least one port located in the channel, and an outwardly extending tab (230) for grasping by the user to articulate the flip closure; and a cam (247) centrally located on the knuckle between the first and second end, wherein the cam is configured to align with a slot (101) located on the channel to maintain the flip closure in the opened position during use (par. 132); wherein the flip closure is formed of a first portion (200) and a second portion (300) and wherein the second portion is integrally formed with the first portion and the second portion is formed of an elastic material (par. 122) and the second portion includes the stopper and the protuberance (Fig. 15); wherein at least a portion of the flip closure is configured to sit within the channel when the flip closure is in the closed position (Fig. 1), wherein the flip closure can be formed in a two-shot molding process (par. 116), wherein the stopper forms a compression-type gasket together with the opening of the body to seal the opening of the body, wherein the protuberance is formed slightly larger than the port in the channel to form a compression-type gasket to seal the port of the channel (par. 143), wherein the tab is located on a first end of the flip closure and the cam is located on a second end of the flip closure, wherein the flip closure comprises the cam, and the cam is configured to engage the channel to maintain the flip closure in the opened position during use (par. 132), wherein the cam of the flip closure is located adjacent to the pivot (Fig. 3), wherein the cam extends radially from the pivot (Fig. 12), wherein the channel defines a volume wherein when the flip closure is in the closed position the flip closure fills a majority of the volume (Fig. 1), wherein the tab extends radially past the body when the flip closure is in the closed position (Fig. 3), wherein the pivot of the flip closure is eccentrically located on the body (Fig. 2), wherein the body further comprises a rim and wherein the second section follows the sidewall and the third section follows the rim, and a side wall configured to be placed into the container (Fig. 3), wherein the protuberance is located closer to the pivot of the flip closure than the stopper (Fig. 3), wherein the stopper comprises a central portion and a pair of outwardly extending legs that extend from the central portion (Fig. 16, at 336).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stopper and protuberance with different sizes, in order to ensure sealing of the lid as required by Bann and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Bann fails to teach the cam centrally located on the knuckle equidistant between the first and second end such that there is a first space between the cam and the first end and a second space between the cam and the second end.
Bitowft teaches that it is known in the art to manufacture a lid with a cam (17) centrally located on a knuckle equidistant between a first and second end such that there is a first space between the cam and the first end and a second space between the cam and the second end (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cam and knuckle with the structure taught by Bitowft, in order to make the knuckle more rigid, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and since such a modification would be a simple substitution of one known element for another to achieve the same result. 
Regarding claims 1-14 and 35, the modified container of Bann teaches all the claimed limitations as show above but fails to teach wherein the top wall is transparent or semi-transparent.
Bann further teaches that it is known in the art to manufacture materials that are transparent or semi-transparent (par. 116).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the top wall to be transparent or semitransparent so that a user could see through the top wall.

Claims 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bann and Bitowft in view of Bernardi (U.S. Patent No. 4,151,923).
The modified container of Bann teaches all the limitations as shown above, but fails to teach a container comprising a first inner wall and a second outer wall and a sealed vacuum cavity forming an insulated structure between the first inner wall and the second inner wall.
Bernardi techs that it is known in the art to manufacture a  container with a first inner wall (2) and a second outer wall (3) and a sealed vacuum cavity (4) forming an insulated structure between the first inner wall and the second inner wall.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Bann with the structure taught by Bernardi, in order to insulate contents of the container.

Claims 15, 16, 29, 30, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bann, as modified by the art above, in view of Eyal (U.S. Design Patent No. D691,416).
Bann fails to teach wherein the rim comprises a cutout portion and wherein the cutout portion is configured to receive the flip closure when the flip closure is in the opened position, wherein the channel extends from the opening to the cutout portion.
Eyal teaches that it is known in the art to manufacture a lid with a rim wherein the rim comprises a cutout portion and wherein the cutout portion is configured to receive the flip closure when the flip closure is in the opened position, wherein the channel extends from the opening to the cutout portion (Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the lid with the cutout structure taught by Eyal, in order to secure the flip closure and since such a modification would be the use of a known technique.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733